Citation Nr: 9929231	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is, and has 
been since September 11, 1996, manifested by definite, but 
not considerable, social and industrial impairment, as 
contemplated by the pre-November 7, 1996 rating criteria.

2.  Since November 7, 1996, the veteran's post-traumatic 
stress disorder has not been manifested by such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, memory impairment or other 
symptoms resulting in social and occupational impairment with 
reduced reliability and productivity as contemplated by the 
revised rating criteria.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for post-traumatic 
stress disorder have been met; the criteria for an evaluation 
in excess of 30 percent for post-traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. §§ 4.129, 4.130,  4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

The veteran underwent a VA psychiatric examination in October 
1996.  He reported that he had painful, intrusive memories of 
his combat experiences, which caused difficulty with 
concentration in the workplace.  The veteran indicated that 
he avoided difficult situations, which resulted in a general 
social avoidance.  He also asserted that he would frequently 
wake up when he slept.  The veteran indicated that he worked 
part-time at a theater where his spouse was a manager, 
stating that he had lost his previous job because of 
disagreements with his supervisor.  He was married and had no 
prior marriages.  Reportedly, he had very little social 
interaction and only went out to go to work.  The veteran had 
a fairly continuous work history, but he frequently changed 
jobs.  His past jobs included work as a diesel mechanic, a 
convenience store manager, and, most recently, a service 
manager of a vacuum cleaner repair company.  He indicated 
that he had problems getting along with others and that just 
being around people would cause difficulty.  He noted that he 
worked better in more isolated positions.  He said that he 
had lost his last job because of an inability to get along 
with his boss and that he had been trying to get a new job.  

The mental status examination revealed that the veteran was 
alert, oriented, and cooperative.  His mood was neutral.  His 
thoughts were clear and goal oriented.  There was no evidence 
of delusions or hallucinations.  His cognitive abilities were 
grossly intact, and there was no suicidal ideation.  The 
diagnosis was PTSD.  It was noted that the veteran was 
socially isolated and that he had difficulty functioning in 
the workplace because of his PTSD symptoms.  It was also 
noted that the veteran had problems with his sleep.  The 
examiner recommended that the veteran get psychiatric care.

In an October 1996 rating decision, service connection was 
granted for PTSD and a 10 percent disability rating was 
assigned, both effective September 11, 1996.

In December 1996, on a referral from a Vet Center, the 
veteran underwent a private psychological evaluation.  The 
veteran reported that, prior to his recent relocation, he had 
worked as a service manager for a company and that he was 
able to work by himself.  He noted that, after his 
relocation, he had to work with managers and that he could 
not get along with them.  He no longer worked for that 
company.  He said that he was currently looking for work and 
that he worked part-time as a janitor for his spouse, who 
managed a theater.  He indicated that he had nightmares and 
that he would only sleep an hour and a half at a time.  The 
examiner noted that the veteran appeared to have difficulties 
with anxiety, depression, and symptoms relating to PTSD.  The 
mental status evaluation revealed that the veteran was 
oriented in all spheres.  He did not have any hallucinations 
or delusions, but he did have definite symptomatology of PTSD 
with nightmares and some flashbacks.  The veteran's support 
system was his spouse.  PTSD was diagnosed. 

In March 1998, the Board remanded the claim for further 
development, to include another VA examination.

The veteran underwent a VA psychiatric examination in May 
1998.  He reported that he did not receive any mental health 
treatment or take any psychotropic medications.  He indicated 
that he worked at night, which was quieter and better, 
although he still had problems with sleeping and would wake 
up after one and a half to two hours of sleep.  He indicated 
that he had two to three nightmares a week.  He stated that 
he tried not to think about the war, which usually worked, 
and that in the past his intrusive thoughts had usually been 
triggered by movies.  He reported being easily startled and 
that he tried to stay away from crowds.  The veteran reported 
that he went out to a restaurant once a month, but only 
because his spouse wanted to go out.  The veteran said that 
he went to a large store about twice a month, but only for a 
short period of time.  He also indicated that he would 
sometimes wait in the truck while his spouse shopped.  He 
reported that he had been married to his spouse for thirty-
one years and that she was his only friend.  The veteran had 
been working for a year and half as a night auditor at a 
hotel and had no problems at work; he seemed to do better in 
a job situation where he could work alone.  The veteran 
reported that, when he was not working, he spent his time 
watching television.  It was also noted that the veteran did 
no socializing and that the only person he talked to was his 
spouse.

On mental status examination, the veteran was noted to be 
casually groomed and to converse readily with the examiner.  
He was fully cooperative and gave no reason to doubt the 
veracity of the information provided by him.  He had minimal 
eye contact during the examination and at times seemed to be 
on the verge of tears.  The predominant mood was anxiety.  
His affect was appropriate to content.  His thought processes 
were logical and tight; no loosening of associations or 
confusion was noted.  There was no gross impairment of 
memory, and the veteran was oriented in all three spheres.  
There were no complaints of hallucinations, and no delusional 
material was noted during the examination.  The veteran's 
insight and judgment were adequate.  He denied having any 
current suicidal or homicidal ideation.  The examiner noted 
that the veteran was competent for VA purposes and that he 
did not need to be hospitalized for his psychiatric 
condition.  The impression under Axis I was PTSD.  Under Axis 
IV, it was noted that the veteran had difficulties in a 
social environment and that he had occupational problems.  A 
global assessment of functioning (GAF) score of 53 was 
assigned.  The examiner noted that the veteran appeared to be 
functioning well, in part because he had a job that allowed 
him to work in a relatively isolated setting.  It was noted 
that he had obvious difficulties interacting with others.

In an April 1999 statement, the veteran argued that a 50 
percent disability rating was warranted because he had a 
social impairment that resulted in an inability to maintain 
effective or favorable relationships with people.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
rule of Francisco is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found: a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that, effective November 7, 1996, the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating psychiatric disorders.  
See 61 Fed. Reg. 52,695-702  (1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  However, the effective 
date of November 7, 1996 for the revised criteria prevents 
the application prior to November 7, 1996 of those criteria.  
In other words, prior to November 7, 1996, only the old 
criteria will apply, but from November 7, 1996 to the present 
the veteran is entitled to the application of the criteria 
most favorable to him.  See Rhodan v. West, 12 Vet. App. 55 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
the instant case, the RO provided notice to the veteran of, 
and also applied, the old and new regulations in the latest 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).

Under the pre-November 7, 1996 rating criteria, a 10 percent 
disability rating of PTSD requires a mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
where there is a definite social and industrial impairment.  
A 50 percent disability rating requires considerable social 
and industrial impairment.  A 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there was a severe impairment in the 
ability to maintain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent evaluation is 
warranted for the existence of one of the following 
conditions: the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  Hence, 
these rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  

Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996) 
(removed effective November 7, 1996).  The rating board must 
not underrate an emotionally sick veteran with a good work 
record.  38 C.F.R. § 4.130 (1996) (removed effective November 
7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative," whereas the other 
terms were "quantitative" in character, and invited the Board 
to construe the term "definite" in a manner that would 
quantify the degree of impairment.  The VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Under the November 7, 1996 revision, a 10 percent disability 
rating for PTSD is warranted for an occupational and social 
impairment that is due to mild or transient symptoms, which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.  
A 10 percent evaluation is also warranted for symptoms that 
are controlled by continuous medication.  A 30 percent 
evaluation requires an occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  38 C.F.R. § 4.130 (1998).

A 50 percent disability rating requires an occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A GAF of 55 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF of 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or as any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

Analysis

On the October 1996 VA examination, the veteran was noted to 
be cooperative and he displayed a neutral mood.  However, it 
was also noted that he had lost his job as a service manager 
because of an inability to work with his boss and the October 
1996 VA examiner indicated that the veteran had difficulty 
functioning in the workplace.  As of May 1998, the veteran 
was noted by the examiner to be functioning "relatively 
well."  He was working as an auditor for a hotel, a job he 
had had for a year and half, and had no problems with that 
job because he was working at night.  Although he reportedly 
did not socialize except for with his spouse, he has been 
able to maintain a lengthy marriage and has generally been 
employed.  He also is able to go to restaurants with his wife 
and to go shopping occasionally.  Additionally, at the time 
of the 1998 examination, the GAF score was 53.  Thus, the 
Board finds that under the pre-November 7, 1996 rating 
criteria, the veteran is shown to have definite (distinct, 
unambiguous, and moderately large in degree) social and 
industrial impairment, thereby warranting a 30 percent under 
those criteria.  See VAOGCPREC 9-93 (Nov. 9 1993). 

However, a disability rating in excess of 30 percent under 
the old criteria is not warranted.  There is no persuasive 
evidence that the veteran has considerable social and 
industrial impairment as a result of his PTSD.  On two VA 
examinations, it was noted that he had difficulty functioning 
in the workplace.  However, as previously noted, he currently 
works as a night auditor without reported difficulty.  
Although he has reported socializing only with his spouse, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996) 
(removed effective November 7, 1996).  In this case, the 
veteran's social inadaptability as it affects ability to work 
and his industrial inadaptability do not result in 
considerable impairment.  As already noted, the veteran is 
currently employed and is able to work in job situations 
where he can work alone.  Specifically, the May 1998 VA 
examiner noted that the veteran appeared to be functioning 
well, in part because he had a job that allowed him to work 
in a relatively isolated setting.  With regard to the 1998 
GAF score of 53, that score is indicative of at least 
moderate impairment, which the Board finds to be consistent 
with no more than "definite" social and industrial 
impairment as provided by the old rating criteria.  See 
Richard, 9 Vet. App. at 267; Carpenter, 8 Vet. App. at 242.  
In sum, the preponderance of the evidence is against a 
disability rating greater than 30 percent under the old 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Furthermore, a disability rating in excess of 30 percent 
under the new criteria is not warranted.  On the October 1996 
VA psychiatric examination, the veteran reported that he had 
had intrusive memories of combat, which caused concentration 
difficulties at work.  However, the mental status examination 
revealed that he was alert, oriented, and cooperative; his 
mood was neutral; and his thoughts were clear and goal 
oriented.  There was no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact, 
and he had no suicidal ideation.  The December 1996 private 
psychological evaluation revealed that the veteran was fully 
oriented.  He did not have any hallucinations or delusions, 
although he reportedly had nightmares and some flashbacks.  
On the May 1998 VA psychiatric examination, the veteran's 
predominant mood was one of anxiety, and his affect was 
appropriate to content.  His thought processes were logical 
and tight, without loosening of associations or confusion.  
There was no gross impairment of memory, and the veteran was 
oriented.  There were no complaints of hallucinations, and no 
delusional material was elicited.  The veteran's insight and 
judgment were adequate, and he denied having any current 
suicidal or homicidal ideation.  Although the veteran has 
difficulty interacting with others, the evidence shows no 
more than an occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks, thereby warranting a 30 percent rating under the 
revised criteria.  The evidence does not show such symptoms 
as flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks, memory impairment, 
impaired judgment or abstract thinking, or difficulty in 
understanding commands, which are among the requirements for 
a 50 percent rating.  Although the veteran's employment 
problems apparently have been due to difficulty getting along 
with others rather than an inability to perform the tasks of 
his job, and difficulty establishing and maintaining 
effective work and social relationships are among the 
criteria for a 50 percent rating, the veteran's PTSD does not 
meet or more closely approximate the overall rating criteria 
for 50 percent.  Thus, under the revised criteria, a 
preponderance of the evidence is against a disability rating 
in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  However, the 
evidence in this case does not show that the veteran's 
service-connected PTSD causes marked interference with 
employment or requires frequent periods of hospitalization 
that render impractical the use of the regular schedular 
standards.


ORDER

A 30 percent rating for service-connected post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing monetary payments.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

